[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           FEBRUARY 27, 2008
                              No. 07-14487                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 07-60498-CV-WPD

ORUKOTAN ABIMBOLA,

                                                      Plaintiff-Appellant,

                                   versus

BROWARD COUNTY,
OFFICER WAYNE HOLBROOK,
OFFICER WALTER LESSER,
OFFICER THOMAS PALMER,
SHERIFF KEN JENNE, in their official and
individual capacities, et al.,

                                                      Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (February 27, 2008)

Before MARCUS, WILSON and COX, Circuit Judges.

PER CURIAM:
       Orukotan Abimbola (“Abimbola”), proceeding pro se, appeals the district

court’s sua sponte dismissal with prejudice of his pro se amended complaint and its

denial of a Rule 60(b) post-judgment motion for relief.1 His complaint purports to

allege, among other claims, violations of 42 U.S.C. § 1983 and Florida law.

       Abimbola first argues that the district court erred in dismissing his amended

complaint because it made erroneous findings that some of his claims were barred by

the statute of limitations and absolute immunity for state judges. Second, he argues

that the court abused its discretion in denying his motion to re-plead his amended

complaint because: (1) the court’s sua sponte dismissal failed to automatically give

him an opportunity to re-plead; (2) he wanted to incorporate newly acquired state

court transcripts into the complaint; and (3) he wanted clarification of the court’s prior

instructions regarding shotgun pleadings.

                                                I.

       We liberally read briefs filed pro se. Finch v. City of Vernon, 877 F.2d 1497,

1504 (11th Cir. 1989). However, even in the pro se setting, if an appellant fails to




       1
          We note, initially, that we have jurisdiction over the dismissal of Abimbola’s amended
complaint and the denial of his Rule 60(b) motion because his notice of appeal was timely
regarding these decisions and it adequately referenced them. Although he filed the notice of
appeal over thirty days after entry of the order dismissing his amended complaint, the district
court failed to set forth that order in a separate judgment, which extended the deadline for a
timely notice. See Fed. R. Civ. P. 58(c)(2)(B).

                                                2
brief or argue an issue on appeal, he abandons any challenge regarding the issue.

Spaulding v. Nielsen, 599 F.2d 728, 730 (5th Cir. 1979).

      The district court dismissed Abimbola’s amended complaint primarily because

he failed to follow the court’s instructions on re-pleading, and his amended complaint

constituted a shotgun pleading that did not comply with Fed. R. Civ. P. 8 – the same

deficiencies from which his original complaint suffered. Abimbola fails to challenge

this finding. Instead, he only argues that the district court should have clarified its

meaning of “shotgun pleading” before he re-pleaded. He does not argue that the

court’s finding that his amended complaint was a shotgun pleading was insufficient

to support dismissal of the amended complaint. Accordingly, we affirm the dismissal

of the amended complaint.

                                          II.

      If a party’s motion to vacate would be untimely under Rule 59(e) because it

came more than ten days after the judgment, then we may construe it as a Rule 60(b)

motion. See Rice v. Ford Motor Co., 88 F.3d 914, 918 (11th Cir. 1996). We so

construe Abimbola’s post-judgment motion for relief in this case.

      The district court has broad decision in ruling on a Rule 60(b) motion. See

Gonzalez v. Sec’y for the Dept. of Corr., 366 F.3d 1253, 1271 (11th Cir. 2004). “An

appeal of a ruling on a Rule 60(b) motion . . . is narrow in scope, addressing only the



                                          3
propriety of the denial or grant of relief,” and not issues regarding the underlying

judgment. American Bankers Ins. Co. of Fl. v. Nw. Nat. Ins. Co., 198 F.3d 1332, 1338

(11th Cir. 1999).

         To the extent that Abimbola’s arguments relate to the district court’s underlying

dismissal of his amended complaint, they are not proper grounds for review of a Rule

60(b) motion. “[T]he law is clear that Rule 60(b) may not be used to challenge

mistakes of law which could have been raised on direct appeal.” Id. Rule 60(b)

allows a party to seek relief from a final order based on several different reasons,

including: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

discovered evidence . . . ; or (6) any other reason justifying relief.” Fed. R. Civ. P.

60(b).

         When a party alleges that it misunderstood a district court order as the basis for

a Rule 60(b) motion, that motion is properly treated under Rule 60(b)(1) as alleging

“mistake.” Transit Cas. Co. v. Security Trust Co., 441 F.2d 788, 792 (5th Cir. 1971).

Abimbola’s argument that the district court should have clarified its meaning of

“shotgun pleading” before he re-pleaded is thus properly characterized as a “mistake”

under Rule 60(b). The district court, however, did not abuse its discretion in denying

Abimbola’s Rule 60(b) argument regarding a mistake in pleading. It granted him




                                              4
“substantial leeway in re-pleading,” and he “failed to comply with the various

deadlines and instructions” of the court. (R.1-12 at 3.)

      In his Rule 60(b) motion, Abimbola claims to have obtained “official court

transcripts from the state court proceedings, and documents from the Broward

Sheriff’s Office that can further support the amended complaint . . . .” (R.1-11 at 3.)

A party alleging newly discovered evidence as a basis for a Rule 60(b) motion must

demonstrate that (1) the evidence is newly discovered since the district court’s

decision; (2) he exercised due diligence to discover the evidence; (3) the evidence is

not cumulative or impeaching; (4) the evidence is material; and (5) the evidence

would produce a new result. Willard v. Fairfield Southern Co., Inc., 472 F.3d 817,

824 (11th Cir. 2006). Even assuming, arguendo, that these documents were newly

discovered, non-cumulative, and material, Abimbola failed to demonstrate that their

existence would have produced a new result. See id. Because the district court’s

dismissal did not relate to his failure to include specifics from the state court

transcripts in the complaint, it is unlikely that their inclusion would have affected the

court’s underlying decision. The district court accordingly did not abuse its discretion

in denying Abimbola’s Rule 60(b) argument regarding newly discovered evidence.

      AFFIRMED.




                                           5